Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2011/0284556 (Palmer et al. hereinafter) in view of US PG Pub No. 2005/0224501 (Folkert et al. hereinafter).
In re claim 1, with reference to Figs. 1-10, Palmer et al. discloses: A nested insulated packaging assembly comprising: an outer box (1) comprising an outer top side wall, an outer bottom side wall (see Fig. 1), and a plurality of outer lateral side walls (see fig. 1), the outer box defining a cavity; a first thermal liner (3) positioned on the outer bottom side wall (see Fig. 7); and a second thermal liner (2) defining a first end and a second end disposed opposite from the first end, the second thermal liner defining an inner surface and an outer surface disposed opposite from the inner surface (See Fig. 3), the second thermal liner positioned inside the plurality of outer lateral side walls, the inner surface facing an inner portion, the outer surface facing the outer box (See Fig. 7), the second thermal liner defining a thickness between the inner portion and the outer surface, the thickness being uniform from the first end to the second end when the second thermal liner is in an unfolded configuration (See Figs. 1 and 2).

[AltContent: arrow][AltContent: textbox (2nd end)][AltContent: textbox (1st end)][AltContent: arrow]
    PNG
    media_image1.png
    294
    310
    media_image1.png
    Greyscale

Palmer et al. fails to disclose wherein an inner cardboard portion comprising a plurality of inner lateral side walls, the inner cardboard portion positioned within the cavity.
However, with reference to Fig. 2, Folkert et al. discloses a nested insulated packaging assembly including an inner cardboard box (50, paragraph 0019) wherein the inner box is surrounded by insulating portions (41-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided an inner box as taught by Folkert et al. inside the thermal liners to hold the shipped contents of Palmer et al. for the purposes of facilitating convenient removal of the contents and handling thereafter (i.e. into a refrigerator as taught by Folkert et al. paragraph 0025).
In re claim 2, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the plurality of outer lateral side walls comprises a first outer lateral side wall, a second outer lateral side wall, and a third outer lateral side wall; the plurality of inner lateral side walls comprises a first inner 
In re claim 3, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the second thermal liner defines a first bend line between the first portion and the second portion; and the second thermal liner defines a second bend line between the second portion and the third portion (see bend lines bent in Palmer et al Fig. 3).
In re claim 4, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the plurality of outer lateral side walls further comprises a fourth outer lateral side wall; the plurality of inner lateral side walls further comprises a fourth inner lateral side wall; and a portion of the first thermal liner (3) is positioned between the fourth outer lateral side wall and the fourth inner lateral side wall (see Fig. 7).
In re claim 5, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the inner cardboard portion further comprises an inner bottom side wall; and the inner bottom side wall is positioned between the plurality of inner lateral side walls and the outer bottom side wall (in combination as taught by Folkert et al. above).
In re claim 6, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the first thermal liner (3) is at least partially positioned between the inner bottom side wall and the outer bottom side wall (see Fig. 7).
In re claim 7, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the inner surface is positioned in facing engagement with the inner cardboard portion (as in re claim 1 above); and the outer surface is positioned in facing engagement with the outer box (see Fig. 7).
In re claim 8, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the second thermal liner comprises a nonwoven insulation material; and the nonwoven insulation material extends unbroken from the first end to the second end (inner laminate facer 7 made of unwoven material as in paragraph 0020 is unbroken from a first to second end, see Fig. 4).
In re claim 9, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose: A method of assembling a nested insulated packaging comprising: positioning a first thermal liner in a cavity defined by an outer box, the outer box comprising an outer top side wall, an outer bottom side wall, and a plurality of outer lateral side walls; positioning an inner cardboard portion in the cavity with the first thermal liner at least partially positioned between the inner cardboard portion and the outer bottom side wall, the inner cardboard portion comprising a plurality of inner lateral side walls; and positioning a second thermal liner between the plurality of outer lateral side walls and the plurality of inner lateral side walls, the second thermal liner defining a first end and a second end disposed opposite from the first end, the second thermal 
In re claim 10, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein positioning the second thermal liner between the plurality of outer lateral side walls and the plurality of inner lateral side walls comprises folding the second thermal liner about a first bend line and a second bend line to reconfigure the second thermal liner from the unfolded configuration to a folder configuration (as in re claim 3 above, see Palmer et al. Fig. 3).
In re claim 11, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein positioning the second thermal liner between the plurality of outer lateral side walls and the plurality of inner lateral side walls further comprises: positioning a first portion of the second thermal liner between a first outer lateral side wall of the plurality of outer lateral side walls and a first inner lateral side wall of the plurality of inner lateral side walls; positioning a second portion of the second thermal liner between a second outer lateral side wall of the plurality of outer lateral side walls and a second inner lateral side wall of the plurality of inner lateral side walls, the first bend line defined between the first portion and the second portion; and positioning a third portion of the second thermal liner between a third outer lateral side wall of the plurality of outer lateral side walls and a third inner lateral side wall of the 
In re claim 12, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the plurality of outer lateral side walls further comprises a fourth outer lateral side wall; the plurality of inner lateral side walls further comprises a fourth inner lateral side wall; and a portion of the first thermal liner is positioned between the fourth outer lateral side wall and the fourth inner lateral side wall (as in re claim 4 above).
In re claim 13, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the inner cardboard portion further comprises an inner bottom side wall; and the inner bottom side wall is positioned between the plurality of inner lateral side walls and the outer bottom side wall (as in re claim 5 above).
In re claim 14, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein the first thermal liner is at least partially positioned between the inner bottom side wall and the outer bottom side wall (as in re claim 6 above).
In re claim 15, with reference to the Figs. noted above, Palmer et al. in view of Folkert et al. disclose the claimed including wherein positioning the second thermal liner between the plurality of outer lateral side walls and the plurality of inner lateral side walls further comprises: positioning the inner surface in facing engagement with the inner cardboard portion; and positioning the outer surface in facing engagement with the outer box (as in re claim 7 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.